DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (U.S. Patent Application Publication 2017/0075351).
Regarding claim 1, Liu discloses an electronic component attachable to an aircraft, the electronic component comprising: an arm part (Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload ; an attachment part for attachment to a main body part of the aircraft (Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; Figs. 3-5; paragraph [0080] – the carrier 36 may have two guides 361 and 362, which are substantially parallel to each other – the guides may be arranged on any suitable parts of the central body – the guides may be vertically fixed to an internal side of the central body by means of various approaches, such as welding, soldering, riveting, bolting fastening, etc.); and a connecting part for connecting the arm part and the attachment part so as to be displaceable within a predetermined range (Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; Figs. 3-5; paragraph [0080] – the carrier 36 may have two guides 361 and 362, which are substantially parallel to each other – the guides herein may be embodied as different forms, such as bars or rods, which may be stretchable .  
Regarding claim 2, Liu discloses all of the limitations as previously discussed with respect to claim 1 including wherein the connecting part is connected to a position that coincides with or substantially coincides with the center of gravity of the arm part (Liu: Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0080] – the carrier 36 may have two guides 361 and 362, which are substantially parallel to each other – the guides herein may be embodied as different forms, such as bars or rods, which may be stretchable and thus are easy for carry and packing up (the guides are displaceable) – the guides may be arranged on any suitable parts of the central body – the guides may be vertically fixed to an internal side of the central body by means of various approaches, such as welding, soldering, riveting, bolting fastening, etc.).
Regarding claim 3, Liu discloses all of the limitations as previously discussed with respect to claim 1 including wherein the connecting part is connected to a position at the center or substantially the center of the arm part (Liu: Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each .  
Regarding claim 4, Liu discloses all of the limitations as previously discussed with respect to claim 1 including wherein the shape of the arm part is point-symmetric or substantially point- symmetric with respect to the connecting part (Liu: Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0080] – the carrier 36 may have two guides 361 and 362, which are substantially parallel to each other – the guides herein may be embodied as different forms, such as bars or rods, which may be stretchable and thus are easy for carry and packing up (the guides are displaceable) – the guides may be arranged on any .  
Regarding claim 5, Liu discloses all of the limitations as previously discussed with respect to claim 1 including wherein in a state attached to the aircraft, the connecting part is configured to be at a position that coincides with or substantially coincides with a lift generating center of the aircraft (Liu: Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0080] – the carrier 36 may have two guides 361 and 362, which are substantially parallel to each other – the guides herein may be embodied as different forms, such as bars or rods, which may be stretchable and thus are easy for carry and packing up (the guides are displaceable) – the guides may be arranged on any suitable parts of the central body – the guides may be vertically fixed to an internal side of the central body by means of various approaches, such as welding, soldering, riveting, bolting fastening, etc.).  
Regarding claim 6, Liu discloses all of the limitations as previously discussed with respect to claim 1 including wherein in a state attached to the aircraft, the connecting part is configured to be at a position within a predetermined range from a lift generating center of aircraft (Liu: Figs. 1 and .  
Regarding claim 7, Liu discloses all of the limitations as previously discussed with respect to claims 1 and 6 including wherein in a state attached to the aircraft, the connecting part is configured to be at a position set apart from the lift generating center of the aircraft by a predetermined distance in a horizontal direction (Liu: Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0080] – the carrier 36 may have two guides 361 and 362, which are substantially parallel to each other – the guides herein may be embodied as .  
Regarding claim 8, Liu discloses all of the limitations as previously discussed with respect to claim 1 including wherein in a state attached to the aircraft, the connecting part is configured to be at a position that coincides with or substantially coincides with the center of gravity of the aircraft (Liu: Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0080] – the carrier 36 may have two guides 361 and 362, which are substantially parallel to each other – the guides herein may be embodied as different forms, such as bars or rods, which may be stretchable and thus are easy for carry and packing up (the guides are displaceable) – the guides may be arranged on any suitable parts of the central body – the guides may be vertically fixed to an internal side of the central body by means of various approaches, such as welding, soldering, riveting, bolting fastening, etc.).  
Regarding claim 9, Liu discloses all of the limitations as previously discussed with respect to claim 1 including wherein in a state attached to the aircraft, the connecting part is configured to be at a position within a predetermined range from the center of gravity of the aircraft (Liu: Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0080] – the carrier 36 may have two guides 361 and 362, which are substantially parallel to each other – the guides herein may be embodied as different forms, such as bars or rods, which may be stretchable and thus are easy for carry and packing up (the guides are displaceable) – the guides may be arranged on any suitable parts of the central body – the guides may be vertically fixed to an internal side of the central body by means of various approaches, such as welding, soldering, riveting, bolting fastening, etc.).  
Regarding claim 10, Liu discloses all of the limitations as previously discussed with respect to claim 1 including wherein the arm part has a structure extending at least upward or downward from the connecting part, and has a mounting part capable of mounting an object to be mounted at a predetermined area at a distal end of the arm part (Liu: Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the .  
Regarding claim 11, Liu discloses all of the limitations as previously discussed with respect to claims 1 and 10 including wherein the arm part has a first portion extending upward from the connecting part, and a second portion extending downward, Page 9 of 13Appl. No.wherein a first mounting part capable of mounting a first object to be mounted is provided at a predetermined area at a distal end of the first portion, and a second mounting part capable of mounting a second object to be mounted is provided at a predetermined area at a distal end of the second portion (Liu: Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; paragraph [0046] – Fig. 1 illustrates a moment in time when a payload 15 is below the central body of the UAV – Fig. 2 illustrates a moment in time when the payload 15 is above the central body of the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0080] – the carrier 36 may have two guides 361 and 362, which are substantially .  
Regarding claim 12, Liu discloses all of the limitations as previously discussed with respect to claims 1, 10, and 11 including wherein the aircraft has at least a main body part and a leg part extending below the main body part, and the arm part is configured to be displaceable so as to be located above a lower end of the leg part when in a landing state (Liu: Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; paragraph [0046] – Fig. 1 illustrates a moment in time when .  
Regarding claim 13, Liu discloses an aircraft attached with the electronic component of claim 1 (Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; Figs. 3-5; paragraph [0080] – the carrier 36 may have two guides 361 and 362, which are substantially parallel to each other – the guides herein may be embodied as different forms, such as bars or rods, which may be stretchable and thus are easy for carry and packing up (the guides are displaceable) – the guides may be arranged on any suitable parts of the central body – the guides may be vertically fixed to an internal side of the central body by means of various approaches, such as welding, soldering, riveting, bolting fastening, etc.) (see also the rejection of claim 1 above).  
Regarding claim 14, Liu discloses an attachment for an unmanned aircraft comprising: a camera unit having at least two cameras (Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; paragraph [0046] – Fig. 1 illustrates a moment in time when a payload 15 is below the central body of the UAV – Fig. 2 illustrates a moment in time when the payload 15 is above the central body of the UAV; Figs. 3-5 – the ; a gimbal drive device provided with the camera unit (Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; paragraph [0046] – Fig. 1 illustrates a moment in time when a payload 15 is below the central body of the UAV – Fig. 2 illustrates a moment in time when the payload 15 is above the central body of the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0082] – the payload as driven by the carrier in Fig. 3 is depicted as an imaging device, such as a camera, which may be capable of pointing downwards or upwards relative to the central body, thereby performing low angle shooting and high angle shooting, respectively – the camera may be configured to rotate relative to the central body (e.g., via gimbal or other mounting platforms) in order to capture images from a plurality of , and an attachment part for attaching the gimbal drive device to a main body of the aircraft (Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; paragraph [0046] – Fig. 1 illustrates a moment in time when a payload 15 is below the central body of the UAV – Fig. 2 illustrates a moment in time when the payload 15 is above the central body of the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0082] – the payload as driven by the carrier in Fig. 3 is depicted as an imaging device, such as a camera, which may be capable of pointing downwards or upwards relative to the central body, thereby performing low angle shooting and high angle shooting, respectively – the camera may be configured to rotate relative to the central body (e.g., via , wherein the gimbal drive device comprises: a first gimbal part moving rotationally about a first horizontal axis direction which is a rotation axis along a horizontal direction (Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; paragraph [0046] – Fig. 1 illustrates a moment in time when a payload 15 is below the central body of the UAV – Fig. 2 illustrates a moment in time when the payload 15 is above the central body of the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0082] – the payload as driven by the carrier in Fig. 3 is depicted as an imaging device, such as a camera, which may be capable of pointing downwards or upwards relative to the central body, ; and a first drive unit for rotating the first gimbal part about the first horizontal axis direction (Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; paragraph [0046] – Fig. 1 illustrates a moment in time when a payload 15 is below the central body of the UAV – Fig. 2 illustrates a moment in time when the payload 15 is above the central body of the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0082] – the payload as driven by the carrier in Fig. 3 is depicted as an imaging device, such as a camera, which may , wherein the camera unit comprises, a first camera unit comprising at least one first camera, and a second camera unit comprising at least one second camera (Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; paragraph [0046] – Fig. 1 illustrates a moment in time when a payload 15 is below the central body of the UAV – Fig. 2 illustrates a moment in time when the payload 15 is above the central body of the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; , wherein the first camera unit and the second camera unit are respectively located at sides opposite each other in the vertical direction with the first horizontal axis therebetween (Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; paragraph [0046] – Fig. 1 illustrates a moment in time when a payload 15 is below the central body of the UAV – Fig. 2 illustrates a moment , and the gimbal drive device and the main body of the aircraft are located at an area between the first camera unit and the second camera unit (Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; paragraph [0046] – , wherein the first camera unit comprises a plurality of the first cameras and a first battery that supplies power to the plurality of the first cameras (Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload , and the second camera unit comprises a plurality of the second cameras and a second battery that supplies power to the plurality of the second cameras (Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; paragraph [0046] – Fig. 1 illustrates a moment in time when a payload 15 is below the central body of the UAV – Fig. 2 illustrates a moment in time when the payload 15 is above the central body of the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0049] – battery; paragraph [0082] – the payload as driven by the carrier in Fig. 3 is depicted as an imaging device, such as a camera, which may be capable of pointing downwards or upwards relative to the central body, thereby performing low angle shooting and high angle shooting, respectively – the camera may be configured to rotate relative to the central body (e.g., via gimbal or other mounting platforms) in order to capture images from a plurality of viewing angles – the payload may be configured to connect to the guides via a gimbal 38, e.g., a 3-axis gimbal as depicted; paragraph [0083] – while the gimbal is shown as being below the UAV, dependent on a mounting position of the carrier, the gimbal disclosed herein may be mounted on an upper surface of the UAV, a lower surface of the UAV, above or below a central body of the UAV, above or below a peripheral portion of the UAV, and the like – therefore, in some embodiments, another gimbal coupled to the imaging device may be arranged on the top ends of the carrier and therefore two imaging devices are arranged on the upper and lower surfaces of the UAV, .  
Regarding claim 19, Liu discloses an aircraft attached with the attachment for the aircraft according to claim 14 (Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; Figs. 3-5; paragraph [0080] – the carrier 36 may have two guides 361 and 362, which are substantially parallel to each other – the guides herein may be embodied as different forms, such as bars or rods, which may be stretchable and thus are easy for carry and packing up (the guides are displaceable) – the guides may be arranged on any suitable parts of the central body – the guides may be vertically fixed to an internal side of the central body by means of various approaches, such as welding, soldering, riveting, bolting fastening, etc.) (see also the rejection of claim 14 above).  
Regarding claim 20, Liu discloses all of the limitations as previously discussed with respect to claims 1 and 2 including wherein the connecting part is connected to a position at the center or substantially the center of the arm part (Liu: Figs. 1 and 2 – carrier 11; paragraph [0045] – Figs. 1 and 2 each schematically illustrate an example of an unmanned aerial vehicle (UAV) 10 with a carrier 11 – a payload 15 may be supported by the carrier, which may permit movement of the payload relative to the UAV; Figs. 3-5 – the carrier is connected in the middle, which would be the center of gravity; paragraph [0080] – the carrier .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
February 12, 2022